Citation Nr: 0839903	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967 and from May 1968 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2007, to support his claim, the veteran testified at 
a hearing at the RO before the undersigned Acting Veterans 
Law Judge of the Board (Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records are unremarkable for a 
diagnosis of a heart disorder, to include coronary artery 
disease; however, these records include a November 1990 
Report of Medical Examination for retirement which reflects a 
diagnosis of hypercholesterolemia - chronic.  Post service 
private medical records reflect that the veteran had abnormal 
cardiac testing and underwent coronary catheterization in May 
2003.  A February 2004 statement from an Army physician notes 
that the veteran still has hypercholesterolemia despite 
medication.  In addition, during his June 2008 Travel Board 
hearing, the veteran recalled that he had been prescribed 
Accutane by a dermatologist during his period of active duty 
service and alleged that his increased cholesterol may be 
attributable to this medication.  

According to 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Here, given the findings of hypercholesterolemia in service, 
the veteran's assertions, and the evidence concerning current 
findings of a heart disorder, the Board finds that a VA 
examination and medical opinion are needed to properly 
adjudicate his claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, the veteran had findings during service that 
might be related to his later diagnosis of atherosclerotic 
coronary artery disease; however, a medical opinion is needed 
to make this determination.  A July 2004 report of VA heart 
examination includes a diagnosis of atherosclerotic coronary 
artery disease.  Although this examination report notes that 
the veteran has a strong family history of premature coronary 
artery disease, there is no opinion as to whether this 
disease is related to the veteran's military service, to 
include finding of hypercholesterolemia - chronic or 
medication prescribed to treat acne.

The record indicates that outstanding VA and/or private 
treatment records may exist.  The Board observes that, during 
his June 2008 hearing, the veteran testified that he is in 
receipt of ongoing treatment by a cardiologist.  An attempt 
should be made to obtain any VA and/or private treatment 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the claim for service connection for a heart 
disorder is REMANDED for the following action:

1.  With his assistance, obtain all 
records of VA and/or private treatment 
identified by the veteran which have not 
already been obtained with respect to 
cardiovascular treatment.  If he has or 
can obtain these records himself, then he 
is encouraged to do so.  However, VA will 
assist him in obtaining this additional 
evidence if he provides the necessary 
information (e.g., when and where 
treated, etc.).

2.  If possible, ask the VA physician who 
examined the veteran in July 2004 to 
submit an addendum to this examination 
report indicating whether the veteran's 
atherosclerotic coronary artery disease 
is related to service, to include 
findings of hypercholesterolemia and/or 
medications which were prescribed for the 
veteran during his period of active duty 
service.  The examiner should review the 
claims folder.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the atherosclerotic coronary artery 
disease had its onset in service, within 
one year following discharge from 
service, or is otherwise related to 
military service.  The examiner should 
provide a rationale for the opinion.

If the physician who provided the 
previous examinations is unavailable, 
another physician should review the 
claims folder and provide the necessary 
opinion.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




